Citation Nr: 1327789	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  09-40 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than October 30, 2003, for the grant of service connection for spondylolisthesis, L-5, with associated low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision, with notice dated in January 2009, issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The agency of original jurisdiction in this case is the VA Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a back condition with slipped disc was denied in a February 1980 rating decision that he did not appeal.

2.  The Veteran filed to reopen the previously-denied claim of entitlement to service connection for a back disability on October 30, 2003, prior to which there were no pending requests for service connection that remained unadjudicated.  


CONCLUSIONS OF LAW

1.  The RO's February 1980 rating decision denying the Veteran's claim of entitlement to service connection for a back condition with slipped disc is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

2. The criteria for an effective date prior to October 30, 2003 for the award of service connection for spondylolisthesis, L-5, with associated low back pain have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

This appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection for spondylolisthesis, L-5, with associated low back pain.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in November 2008.  The examiner considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 CF.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Merits of the Claim

The effective date for an award of service connection is governed by 38 U.S.C.A. 
§ 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a).  

Considering the facts of the case in light of the above, the Board finds that October 30, 2003, the date of the Veteran's claim to reopen his finally adjudicated claim, is the correct effective date for the award of service connection for a spondylolisthesis, L-5, disability with associated low back pain.  

A review of the record shows that the Veteran initially submitted a claim of entitlement to service connection for a back condition in November 1979.  In a February 1980 rating decision, the RO denied his claim for service connection for a "back condition with slipped disc" on the basis that the Veteran's condition preexisted active service and was not aggravated by service.  The Veteran was notified of that decision, and he did not appeal it.  As such, by law, that rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  Once a decision becomes final, new and material evidence is required to reopen the denied claim.  38 C.F.R. 3.156 (2012). 

The Veteran filed a petition to reopen a claim for entitlement to service connection for a back disability on October 30, 2003.  While the RO initially denied the claim, finding that new and material evidence had not been submitted sufficient to reopen the claim, the Veteran appealed that determination.  The Board remanded the claim back to the RO for further assistance in obtaining the Veteran's VA treatment records.  The matter was subsequently returned to the Board, and in a December 2007 decision, the Board found that new and material evidence sufficient to reopen the Veteran's claim was submitted.  The Board granted the Veteran's petition to reopen the claim, and in December 2007 and again in September 2008, remanded the claim with instructions to the RO to provide the Veteran with a VA compensation examination.  After the Veteran was given the VA examination, the AMC issued a December 2008 rating decision granting the Veteran's claim of entitlement to service connection for spondylolisthesis, L-5, with associated low back pain, assigning a 10 percent rating effective October 30, 2003, the date of the Veteran's claim to reopen.  The current appeal followed therefrom. 

The Veteran asserts that he is entitled to an effective date of November 6, 1979, the date he filed his original claim of service connection for a back disability.  He states that he had "this same disability back then and was denied" in error.  

In this case, the evidence shows that the Veteran's request to reopen his claim of service connection for a back disability was received by the RO on October 30, 2003.  Because the Veteran's initial February 1980 denial became final and his claim of entitlement to service connection for a back disability was only reopened pursuant to the claim received by VA in the aforementioned October 30, 2003 communication, this is the earliest effective date that can possibly be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400 (2012).  Accordingly, there is no legal basis for an effective date earlier than October 30, 2003, for the award of service connection for spondylolisthesis, L-5, with associated low back pain, and the claim must be denied.  

While the Board understands the Veteran's argument that he initially claimed service connection in 1979 for the same condition that was ultimately granted in 2009, it must apply the law as it currently stands, which does not allow for an earlier effective date in this case.  Because the claim was denied and not appealed in 1980, the effective date cannot reach back to that date.  Rather, it can only be established as of the date of the successful claim to reopen.  To the extent that the Veteran argues that had correct facts been before the adjudicator in 1980, his claim would have been granted, the Veteran is not precluded from filing a claim for revision of the February 1980 rating decision based on clear and unmistakable error.  That issue, however, is not before the Board.


ORDER

Entitlement to an effective date prior to October 30, 2003, for the grant of service connection for spondylolisthesis, L-5, with associated low back pain is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


